


EARTHLINK SHARED SERVICES, LLC
2015 SHORT-TERM INCENTIVE BONUS PLAN


THIS 2015 SHORT-TERM INCENTIVE BONUS PLAN (this “Plan”) of EarthLink Shared
Services, LLC, a Delaware limited liability company (the “Company”), for the
benefit of the eligible employees described herein, is adopted as of the 17th
day of February 2015. This Plan replaces and supersedes the terms of the
EarthLink Shared Services, LLC 2014 Short-Term Incentive Bonus Plan (the “2014
Plan”) as in effect prior to the adoption of this Plan.


WITNESSETH:


WHEREAS, the Board of Directors of the Company has approved the Plan as set
forth herein.


NOW, THEREFORE, the Company hereby establishes the Plan as set forth below.
1.STATEMENT OF PURPOSE
1.1    Statement of Purpose. The purpose of the Plan is to encourage the
creation of shareholder value by establishing a direct link between Adjusted
EBITDA (as defined below), Free Cash Flow (as defined below), Revenue (as
defined below) and other Corporate Performance Objectives (as defined below)
achieved and the incentive compensation of Participants in the Plan.
Participants contribute to the success of EarthLink Holdings Corp (“Earthlink”)
and its Affiliates (as defined below) through the application of their skills
and experience in fulfilling the responsibilities associated with their
positions. EarthLink and its Affiliates desire to benefit from the contributions
of the Participants and to provide an incentive bonus plan that encourages the
sustained creation of shareholder value.
2.    DEFINITIONS
2.1    Definitions. Capitalized terms used in the Plan shall have the following
meanings:
“Adjusted EBITDA” means earnings (or losses) from continuing operations before
interest income or expense and other, net, income tax provision (benefit),
depreciation and amortization, excluding stock-based compensation expense,
impairment of goodwill and intangible assets, restructuring, acquisition and
integration-related costs, and loss from discontinued operations, net of tax, of
EarthLink and its Affiliates. The calculation of Adjusted EBITDA shall include
any compensation expense attributable to the Bonus Awards to be paid under the
Plan.
“Affiliate” means any entity that is part of a controlled group of corporations
or is under common control with EarthLink within the meaning of Code Sections
1563(a), 414(b) or 414(c), except that, in making any such determination, fifty
percent (50%) shall be substituted for eighty percent (80%) each place it
appears under such Code Sections and related regulations.
“Bonus Award” means the sum of (a) the Participant’s Performance Bonus and (b)
the Participant’s Discretionary Bonus, if any, for the Bonus Period.

 

--------------------------------------------------------------------------------




“Bonus Period” means the period beginning January 1 and ending December 31 of
the calendar year, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.
“Cause” has the same definition as under any employment or service agreement
between the Employer and the Participant or, if no such employment or service
agreement exists or if such employment or service agreement does not contain any
such definition, Cause means (i) the Participant’s willful and repeated failure
to comply with the lawful directives of the Board of Directors of EarthLink or
any of its Affiliates or any supervisory personnel of the Participant; (ii) any
criminal act or act of dishonesty or willful misconduct by the Participant that
has a material adverse effect on the property, operations, business or
reputation of EarthLink or any of its Affiliates; (iii) the material breach by
the Participant of the terms of any confidentiality, non-competition,
non-solicitation or other such agreement that the Participant has with EarthLink
or any of its Affiliates or (iv) acts by the Participant of willful malfeasance
or gross negligence in a matter of material importance to EarthLink or any of
its Affiliates.
“Change in Control” means the occurrence of any of the following events:
(a)    the accumulation in any number of related or unrelated transactions by
any person of beneficial ownership (as such term is used in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of more than
fifty percent (50%) of the combined voting power of EarthLink’s voting stock;
provided that, for purposes of this subsection (a), a Change in Control will not
be deemed to have occurred if the accumulation of more than fifty percent (50%)
of the voting power of EarthLink’s voting stock results from any acquisition of
voting stock (i) directly from EarthLink that is approved by the Incumbent
Board, (ii) by EarthLink, (ii) by any employee benefit plan (or related trust)
sponsored or maintained by EarthLink or any of its Affiliates, or (iv) by any
person pursuant to a merger, consolidation, or reorganization (a "Business
Combination") that would not cause a Change in Control under clauses (i) and
(ii) of subsection (b) below; or
(b)    consummation of a Business Combination, unless, immediately following
that Business Combination, (i) all or substantially all of the persons who are
the beneficial owners of voting stock of EarthLink immediately prior to that
Business Combination beneficially own, directly or indirectly, at least fifty
percent (50%) of the then outstanding shares of common stock and at least fifty
percent (50%) of the combined voting power of the then outstanding voting stock
entitled to vote generally in the election of directors of the entity resulting
from that Business Combination (including, without limitation, an entity that as
a result of that transaction owns EarthLink or all or substantially all of
EarthLink’s assets either directly or through one or more subsidiaries), in
substantially the same proportions relative to each other as their ownership,
immediately prior to that Business Combination, of the voting stock of
EarthLink, and (ii) at least sixty percent (60%) of the members of the Board of
Directors of the entity resulting from that Business Combination holding at
least sixty percent (60%) of the voting power of such Board of Directors were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for that Business
Combination and, as a result of or in connection with such Business Combination,
no person has the right to dilute either such percentages by appointing
additional members to the Board of Directors or otherwise without election or
action by the shareholders; or

2

--------------------------------------------------------------------------------




(c)    a sale or other disposition of all or substantially all the assets of
EarthLink, except pursuant to a Business Combination that would not cause a
Change in Control under clauses (i) and (ii) of subsection (b) above, or
(d)    approval by the shareholders of EarthLink of a complete liquidation or
dissolution of EarthLink, except pursuant to a Business Combination that would
not cause a Change in Control under clauses (i) and (ii) of subsection (b)
above; or
(e)    the acquisition by any person, directly or indirectly, of the power to
direct or cause the direction of the management and policies of EarthLink (i)
through the ownership of securities which provide the holder with such power,
excluding voting rights attendant with such securities, or (ii) by contract;
provided the Change in Control will not be deemed to have occurred if such power
was acquired (x) directly from EarthLink in a transaction approved by the
Incumbent Board, (y) by any employee benefit plan (or related trust) sponsored
or maintained by EarthLink or any of its Affiliates or (z) by any person
pursuant to a Business Combination that would not cause a Change in Control
under clauses (i) and (ii) of subsection (b) above.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Leadership and Compensation Committee of the Board of
Directors of EarthLink which will administer the Plan.
“Compensation” means the Participant’s actual wages earned during the Bonus
Period, excluding incentive payments, salary continuation, bonuses, income from
equity awards, stock options, restricted stock, restricted stock units, deferred
compensation, commissions, and any other forms of compensation over and above
the Participant’s actual wages earned during the Bonus Period.
“Corporate Performance Objectives” means Adjusted EBITDA, Free Cash Flow and
Revenue, in such amounts as the Committee shall determine in its sole discretion
for the Bonus Period that must be achieved for the Participant’s Performance
Bonus Multiplier for the Bonus Period to be greater than zero (0).
Notwithstanding the foregoing, the Committee may establish Corporate Performance
Objectives based upon any of the business criteria with respect to which Awards
(as defined therein) that are intended to constitute qualified performance-based
compensation under EarthLink’s 2011 Equity and Cash Incentive Plan may be based.
The Committee shall adjust the Corporate Performance Objectives as the Committee
in its sole discretion may determine is appropriate in the event of unbudgeted
acquisitions or divestitures or other unexpected fundamental changes in the
business of EarthLink, any business unit or any product to fairly and equitably
determine the Bonus Awards and to prevent any inappropriate enlargement or
dilution of the Bonus Awards. In that respect, the Corporate Performance
Objectives may be adjusted to reflect, by way of example and not of limitation,
(i) unanticipated asset write-downs or impairment charges, (ii) litigation or
claim judgments or settlements thereof, (iii) changes in tax laws, accounting
principles or other laws or provisions affecting reported results, (iv) accruals
for reorganization or restructuring programs, or extraordinary non-reoccurring
items as described in Accounting Principles Board Opinion No. 30 or as described
in management’s discussion and analysis of the financial condition and results
of operations appearing in EarthLink’s Annual Report on Form 10-K for the
applicable year, (v) acquisitions or dispositions or (vi) foreign exchange gains
or losses. To the extent any such adjustments affect any Bonus Award, the intent
is that the adjustments shall

3

--------------------------------------------------------------------------------




be in a form that allows the Bonus Award to continue to meet the requirements of
Section 162(m) of the Code for deductibility to the extent intended to
constitute qualified performance-based compensation.
“Disability” has the same definition as under any employment or service
agreement between the Employer and the Participant or, if no such employment or
service agreement exists or if such employment or service agreement does not
contain any such definition, Disability means where the Participant is
“disabled” or has incurred a “disability” in accordance with the policies of the
Employer that employs the Participant in effect at the applicable time.
“Discretionary Bonus” means the Participant’s Maximum Potential Discretionary
Bonus or such lesser amount as the Committee in its sole discretion may
determine based upon the Committee’s assessment of the Participant’s desired
individual performance for the Bonus Period and any reductions pursuant to
Section 5.2(e).
“Distribution” means the payment of the Bonus Award under the Plan.
“Distribution Date” means the date on which the Distribution occurs.
“Effective Date” means January 1, 2015.
“Employee” means a common law employee of an Employer who is classified as
“exempt” on the Employer’s payroll, personnel or tax records. A common law
employee of an Employer only includes an individual who renders personal
services to the Employer and who, in accordance with the established payroll,
accounting and personnel policies of the Employer, is characterized by the
Employer as an “exempt” common law employee. An Employee does not include (i)
any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or (ii) any person who has acknowledged in
writing to the Employer that such person is an independent contractor, whether
or not in case of both (i) and (ii) a court, the Internal Revenue Service or any
other authority ultimately determines such classification to be correct or
incorrect as a matter of law or (iii) any person who is classified other than as
“exempt” on the Employer’s payroll, personnel or tax records.
“Employer” means EarthLink, the Company and any Affiliate of EarthLink who
employs one or more Employees.
“Free Cash Flow” means Adjusted EBITDA less cash used for purchases of property
and equipment and less acquisition, restructuring and integration-related costs.
“Incumbent Board” means a Board of Directors of EarthLink at least a majority of
whom consist of individuals who either are (a) members of EarthLink’s Board of
Directors as of the Effective Date of the adoption of this Plan or (b) members
who become members of EarthLink’s Board of Directors subsequent to the date of
the adoption of this Plan whose election, or nomination for election by
EarthLink’s shareholders, was approved by a vote of at least sixty percent (60%)
of the directors then comprising the Incumbent Board (either by specific vote or
by approval of a proxy statement of EarthLink in which that person is named as a
nominee for director, without objection to that nomination), but excluding, for
that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Securities Exchange Act of 1934, as amended) with respect to the
election or removal

4

--------------------------------------------------------------------------------




of directors or other action or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board of Directors of EarthLink.
“Management” means the Employees or Participants, as applicable, who are the
executive officers of EarthLink, the Company or any other Affiliate of
EarthLink, individually or as a group, as designated by the Board of Directors
of EarthLink.
“Maximum Bonus Award” means the maximum Bonus Award, denoted as a dollar amount,
which can be earned and paid to the Participant for the Bonus Period as
established by the Committee, which cannot exceed in any event the dollar amount
which results from multiplying the Participant’s Compensation for the Bonus
Period by the product of (a) the Participant’s Performance Target Bonus Percent,
(b) the Participant’s Performance Bonus Multiplier and (c) one hundred and
twenty percent (120%).
“Maximum Potential Discretionary Bonus” means the dollar amount which results
from multiplying the Participant’s Compensation for the Bonus Period by the
product of (a) the Participant’s Target Bonus Percent, (b) the Participant’s
Performance Bonus Multiplier and (c) forty percent (40%) (fifty percent (50%)
for Management Participants).
“Participant” means an Employee of an Employer who is selected to participate in
the Plan.
“Performance Bonus” means the dollar amount which results from multiplying the
Participant’s Compensation for the Bonus Period by the product of (a) the
Participant’s Performance Target Bonus Percent, (b) the Participant’s
Performance Bonus Multiplier and (c) eighty percent (80%) (seventy percent (70%)
for Management Participants).
“Performance Bonus Multiplier” means either (i) zero (0) or (ii) the percentage
from fifty percent (50%) to two hundred percent (200%) that applies to determine
the Participant’s Bonus Award for the Bonus Period. The Committee shall
establish the Performance Bonus Multipliers that relate to the levels of
Corporate Performance Objectives that must be achieved during the Bonus Period
to calculate the Participant’s Bonus Award.
“Performance Target Bonus Percent” means the percent of the Participant’s
Compensation that will be earned as a Performance Bonus (using one hundred
percent (100%) in lieu of eighty percent (80%) (seventy percent (70%) for
Management Participants)) where the Corporate Performance Objectives that are
achieved for the Bonus Period result in a Performance Bonus Multiplier of one
hundred percent (100%). The Performance Target Bonus Percent for each
Participant shall be established consistent with the Participant’s position in
the Employer’s compensation structure.
“Plan” means this EarthLink Shared Services, LLC 2015 Short-Term Incentive Bonus
Plan, in its current form and as it may be hereafter amended.
“Revenue” means gross revenue from operations of EarthLink and its Affiliates.
“Target Potential Discretionary Bonus” means the dollar amount which results
from calculating the Participant’s Maximum Potential Discretionary Bonus using
twenty percent (20%) in lieu of the forty percent (40%) (fifty percent (50%) for
Management Participants).

5

--------------------------------------------------------------------------------




3.    ADMINISTRATION OF THE PLAN
3.1    Administration of the Plan. The Committee shall be the sole administrator
of the Plan and shall have full authority to formulate adjustments and make
interpretations under the Plan as it deems appropriate. The Committee shall also
be empowered to make any and all of the determinations not herein specifically
authorized which may be necessary or desirable for the effective administration
of the Plan. Any decision or interpretation of any provision of this Plan
adopted by the Committee shall be final and conclusive. Benefits under this Plan
shall be paid only if the Committee determines, in its sole discretion, that the
Participant or Beneficiary is entitled to them. None of the members of the
Committee shall be liable for any act done or not done in good faith with
respect to this Plan. The Company shall bear all expenses of administering this
Plan.
4.    ELIGIBILITY
4.1    Establishing Participation. Each Employee whose position in the
Employer’s compensation structure entitles him or her to participate in the Plan
shall participate in the Plan for the applicable Bonus Period except that (a)
the Committee must approve the members of Management, if any, who shall be
entitled to participate in the Plan for the Bonus Period and (b) no Employee who
is eligible for commission or incentive-based compensation (in lieu of wages or
base salary) shall be eligible to participate in the Plan. The Committee shall
retain the discretion to name as a Participant any otherwise-eligible member of
Management hired or promoted after the commencement of the Bonus Period.
5.    AMOUNT OF BONUS AWARDS
5.1    Establishment of Bonuses.
(a)    Initial Determinations. The Committee shall establish generally for each
Participant the Performance Target Bonus Percent, the Performance Bonus
Multiplier and the Maximum Bonus Award that will apply with respect to the
designated levels of achievement of the Corporate Performance Objectives for the
Bonus Period. The Performance Bonus Multiplier and Maximum Bonus Award for each
Participant will be based on the achievement of such Corporate Performance
Objectives as the Committee shall designate, which may include the achievement
of one or more Corporate Performance Objectives or any combination of Corporate
Performance Objectives as the Committee may select.
(b)    Corporate Performance Objectives. The Committee shall establish the
Corporate Performance Objectives that must be achieved to determine each
Participant’s Performance Bonus Multiplier for the Bonus Period. To the extent
the Corporate Performance Objectives are not achieved, the Performance Bonus
Multiplier shall be zero (0). The Corporate Performance Objectives to be
achieved must take into account and be calculated with respect to the full
accrual and payment of the Bonus Awards under the Plan.
The Corporate Performance Objectives must be established in writing no later
than the earlier of (i) ninety (90) days after the beginning the period of
service to which they relate and (ii) before the lapse of twenty-five percent
(25%) of the period of service to which they relate; they must be uncertain of
achievement at the time they are established; and the achievement of the

6

--------------------------------------------------------------------------------




Corporate Performance Objectives must be determinable by a third party with
knowledge of the relevant facts. The Corporate Performance Objectives may be
stated with respect to EarthLink’s, an Affiliate’s, a product’s, and/or a
business unit’s Adjusted EBITDA, Free Cash Flow, Revenue or other Corporate
Performance Objectives and/or any combination of the foregoing as the Committee
may designate. The Corporate Performance Objectives may, but need not, be based
upon an increase or positive result under the aforementioned business criteria
and could include, for example and not by way of limitation, maintaining the
status quo or limiting the economic losses (measured, in each case, by reference
to the specific business criteria). The Corporate Performance Objectives may not
include solely the mere continued employment of the Participant. However, Bonus
Awards may become payable contingent on the Participant’s continued employment
at the time the Bonus Award becomes payable, in addition to the Corporate
Performance Objectives described above.
(c)    Individual Performance Levels. The Committee shall establish the
individual performance levels that must be achieved to determine each
Participant’s Discretionary Bonus for the Bonus Period. The individual
performance levels may be established at the same time as the Committee
establishes the Corporate Performance Objectives or any other time during the
Bonus Period or the Committee may determine each Participant’s Discretionary
Bonus after review of the Participant’s individual performance level for the
Bonus Period.
5.2    Calculation of Bonus Awards.
(a)    Timing of the Calculation. The calculations necessary to determine the
Bonus Awards for the Bonus Period shall be made no later than the fifteenth day
of the third month following the end of the Bonus Period for which the Bonus
Awards are to be calculated. Such calculation shall be carried out in accordance
with this Section 5.2.
(b)    Calculation. Following the end of the Bonus Period, each Participant’s
Performance Bonus, if any, shall be calculated, as the Committee in its sole
discretion may determine. Following the end of the Bonus Period, each
Participant’s Discretionary Bonus, if any, also shall be calculated, and the
Participant’s Discretionary Bonus for the Bonus Period shall be either the
Participant’s Maximum Potential Discretionary Bonus or such lesser amount as the
Committee in its sole discretion may determine as set forth in Section 5.2(d)
and (e) below. Notwithstanding any other provision of the Plan, the
Participant’s Bonus Award may not exceed the Participant’s Maximum Bonus Award.
(c)    Written Determination. For purposes of the Bonus Awards, the Committee
shall certify in writing whether the Corporate Performance Objectives have been
achieved. The Bonus Awards payable under this Plan are intended to constitute
Awards (as defined therein) under EarthLink’s 2011 Equity and Cash Incentive
Plan or under any other plan under which Bonus Awards may be paid (as the
Committee shall designate), to the maximum extent possible. Accordingly, the
Bonus Awards hereunder also will be subject to the terms of EarthLink’s 2011
Equity and Cash Incentive Plan or such other plan, to the extent applicable,
including without limitation with respect to the maximum dollar amount of the
Bonus Awards that may be paid to any Participant with respect to any particular
time period. Any Bonus Awards or portions thereof that do not constitute Awards
(as defined therein) under EarthLink’s 2011 Equity and Cash Incentive Plan or
such other plan shall be deemed separate Bonus Awards that are granted under
this Plan but outside of EarthLink’s 2011 Equity and Cash Incentive Plan or any
other such plan.

7

--------------------------------------------------------------------------------




(d)    Negative Discretion. Notwithstanding any other provision of the Plan, the
Participant’s Maximum Potential Discretionary Bonus may be reduced, but not
below zero (0), if the Participant’s individual performance for the Bonus Period
falls below that expected of such Participant. Management may determine, for
Participants who are not Management Participants, if any such Participant’s
Maximum Potential Discretionary Bonus should be reduced based upon Management’s
assessment of the Participant’s individual performance for the Bonus Period. The
Committee shall determine in its discretion whether any Maximum Potential
Discretionary Bonus for any Management Participant should be reduced based upon
the Committee’s assessment of the Management Participant’s individual
performance for the Bonus Period. Any reduction of a Participant’s Maximum
Potential Discretionary Bonus under this Section 5.2(d) shall be at the sole and
absolute discretion of the Committee.
(e)    Mandatory Reduction of Maximum Potential Discretionary Bonuses.
Notwithstanding any other provision of the Plan, in no event will the sum of all
Discretionary Bonuses to be paid under the Plan for the Bonus Period exceed the
sum of all Participants’ Target Potential Discretionary Bonuses that could be
paid under the Plan for the Bonus Period. So, it is expected that some or all
Participants’ Maximum Potential Discretionary Bonuses will be reduced as
necessary in order to satisfy the foregoing limitation. To the extent one or
more Participants are to receive a Discretionary Bonus that exceeds the sum of
such Participants’ Target Potential Discretionary Bonuses, one or more other
Participants will have to receive Discretionary Bonuses that are less than the
sum of such Participants’ Target Potential Discretionary Bonuses by the same
aggregate amount. If the total of all Discretionary Bonuses to be paid under the
Plan for the Bonus Period, after reductions by the Committee, still exceed the
sum of all Participant’s Target Potential Discretionary Bonuses for the Bonus
Period, all Discretionary Bonuses will be reduced, pro rata, but not below zero
(0), as necessary to satisfy such limitation.
6.    PAYMENT OF AWARDS
6.1    Eligibility for Payment. Except as otherwise set forth in Sections 7.1
and 8.1 of this Plan, Bonus Awards shall not be paid to any Participant who is
not employed by an Employer on the date the Distribution is to be made, and a
Participant who terminates employment with all Employers shall not be eligible
to receive any Distribution for (i) the Bonus Period that includes such
termination of employment, (ii) any prior Bonus Period to the extent not paid
before such termination of employment nor (iii) any future Bonus Periods.
6.2    Timing of Payment. Any Distribution to be paid for a Bonus Period shall
be paid no later than the 15th day of the third month following the end of the
Bonus Period.
6.3    Payment of Award. The amount of the Bonus Award to be paid pursuant to
this Section 6 to a Participant who is employed by the Company shall be paid in
one lump sum cash payment by the Employer.
6.4    Taxes; Withholding. To the extent required by law, the Employer shall
withhold from all Distributions made hereunder any amount required to be
withheld by Federal and state or local government or other applicable laws. Each
Participant shall be responsible for satisfying in

8

--------------------------------------------------------------------------------




cash or cash equivalent acceptable to the Committee any income and employment
tax withholdings applicable to any Distribution to the Participant under the
Plan.
7.    CHANGE IN CONTROL
7.1    Payment upon Termination of Employment on or after a Change in Control.
If at any time on or after a Change in Control occurs the Participant’s
employment with all Employers is terminated by an Employer for any reason other
than Cause, death or Disability, then, the Participant shall be entitled to
receive for the Bonus Period that includes the date of the Participant’s
termination of employment the Bonus Award that would result based on actual
business results for the entire Bonus Period taking into account the Corporate
Performance Objectives achieved during the Bonus Period, calculated on the same
basis as other similarly-situated Participants, and assuming for each Management
Participant a Discretionary Bonus of no less than the Participant’s Target
Potential Discretionary Bonus, or such greater or lesser percent if established
prior to the Change in Control, except that the Bonus Award for that Bonus
Period shall be based solely upon the Participant’s Compensation for that Bonus
Period through the time of termination of employment; provided, however, that
Participant shall only be entitled to receive such Bonus Award for the Bonus
Period that includes the date of the Participant’s termination of employment if
the Participant’s termination of employment occurs after the first calendar
quarter of the Bonus Period and prior to payment of the Bonus Award for the
Bonus Period in which the Participant’s employment is so terminated. Each
Participant described above also shall be entitled to receive any Bonus Award
payable for any Bonus Period that ended before the termination of the
Participant’s employment on the same basis as the Bonus Award for the Bonus
Period that includes the date of the Participant’s termination of employment.
Such Bonus Awards shall be paid at the normal time of the bonus payout as if the
Participant had remained employed but in no event later than the 15th day of the
third month following the end of the Bonus Period. If at any time on or after a
Change in Control occurs the Participant’s employment with all Employers is
terminated by an Employer for any reason other than Cause, death or Disability,
the Participant shall not be entitled to receive a Bonus Award for the Bonus
Period that includes the date of the Participant’s termination of employment if
the Participant’s termination of employment occurs during the first calendar
quarter of the Bonus Period.
8.    TERMINATION OF EMPLOYMENT
8.1    Payment after Termination of Employment. If before a Change in Control
occurs the Participant’s employment with all Employers is terminated by an
Employer, such that the Participant is entitled to receive benefits under any
severance plan maintained by an Employer, or pursuant to any agreement between
the Employer and the Participant, then, if the Participant’s employment is
terminated by an Employer after the first calendar quarter of the Bonus Period
and prior to payment of the Bonus Award for the Bonus Period in which the
Participant’s employment is terminated, the Participant shall be entitled to
receive for the Bonus Period that includes the date of the Participant’s
termination of employment the Bonus Award that would result based on actual
business results for the entire Bonus Period, taking into account the Corporate
Performance Objectives achieved during the Bonus Period, and actual individual
performance levels achieved for the entire Bonus Period, calculated on the same
basis as other similarly-situated Participants,

9

--------------------------------------------------------------------------------




except that the Bonus Award for that Bonus Period shall be based solely upon the
Participant’s Compensation for that Bonus Period through the time of termination
of employment. Each Participant described above also shall be entitled to
receive any Bonus Award payable for any Bonus Period that ended before the
termination of the Participant’s employment on the same basis as the Bonus Award
for the Bonus Period that includes the date of the Participant’s termination of
employment. Such Bonus Awards shall be paid at the normal time of the bonus
payout as if the Participant had remained employed but in no event later than
the 15th day of the third month following the end of the Bonus Period. If before
a Change in Control occurs the Participant’s employment with all Employers is
terminated by an Employer, such that the Participant is entitled to receive
benefits under any severance plan maintained by an Employer, if the
Participant’s employment is terminated by an Employer during the first calendar
quarter of the Bonus Period, the Participant shall not be entitled to receive
any Bonus Award for the Bonus Period that includes the date of the Participant’s
termination of employment.
9.    MISCELLANEOUS
9.1    Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests, or
other claim in any property or assets of the Employer. Any and all assets shall
remain general, unpledged, unrestricted assets of the Employer. The Employer’s
obligation under the Plan shall be that of an unfunded and unsecured promise to
pay cash or shares of Common Stock in the future, and there shall be no
obligation to establish any fund, any security or any other restricted asset in
order to provide for the payment of amounts under the Plan.
9.2    Obligations to the Employer. If a Participant becomes entitled to a
Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such
determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.
9.3    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of a Distribution, prior to actual Distribution, shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall it be
transferable by operation of law in the event of the Participant’s or any other
persons bankruptcy or insolvency, except as set forth in Section 9.2 above.
9.4    Employment or Future Pay or Compensation Not Guaranteed. Nothing
contained in this Plan nor any action taken hereunder shall be construed as a
contract of employment or as giving any Participant or any former Participant
any right to be retained in the employ of an Employer or receive or continue to
receive any rate of pay or other compensation, nor shall it interfere in any

10

--------------------------------------------------------------------------------




way with the right of an Employer to terminate the Participant’s employment at
any time without assigning a reason therefore.
9.5    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
9.6    Captions. The captions to the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.7    Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Georgia.
9.8    Validity. In the event any provision of the Plan is held invalid, void,
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
9.9    Notice. Any notice or filing required or permitted to be given to the
Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of EarthLink, directed to
the attention of the President and CEO of EarthLink. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.
9.10    Compliance. No Distribution shall be made hereunder except in compliance
with all applicable laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement with any stock exchange to
which EarthLink is a party, and the rules of all domestic stock exchanges on
which EarthLink’s shares of capital stock may be listed. The Committee shall
have the right to rely on an opinion of its or EarthLink’s counsel as to such
compliance. No Distribution shall be made hereunder unless the Employer has
obtained such consent or approval as the Employer may deem advisable from
regulatory bodies having jurisdiction over such matters.
9.11    No Duplicate Payments. The Distributions payable under the Plan are the
maximum to which the Participant is entitled in connection with the Plan. To the
extent the Participant and the Employer are parties to any other agreements or
arrangements relating to the Participant’s employment that provide for payments
of any bonuses under this Plan on termination of employment, this Plan shall be
construed and interpreted so that the Bonus Awards and Distributions payable
under the Plan and such other agreements or arrangements are only paid once; it
being the intent of this Plan not to provide the Participant any duplicative
payments of Bonus Awards. To the extent a Participant is entitled to a bonus
payment calculated under this Plan and under any other agreement or arrangement,
which would result in a duplicative payment of the Bonus Award or Distribution,
no Bonus Award or Distribution will be payable hereunder if the payment under
the other agreement or arrangement is not reduced by any duplicative payment
under this Plan.
9.12    Confidentiality. The terms and conditions of this Plan and the
Participant’s participation hereunder shall remain strictly confidential. The
Participant may not discuss or disclose any terms of this Plan or its benefits
with anyone except for Participant’s attorneys, accountants

11

--------------------------------------------------------------------------------




and immediate family members who shall be instructed to maintain the
confidentiality agreed to under this Plan, except as may be required by law.
9.13    Temporary Leaves of Absence. The Committee in its sole discretion may
decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not be, deemed an
interruption or termination of employment.
9.14    Clawback Provision. Notwithstanding any other provision of the Plan, the
Participant shall reimburse or return to the Employer the gross aggregate amount
of any cash Distribution that the Participant previously received under the
Plan, to the extent required under applicable law or any clawback or
compensation recoupment policy that the Employer may adopt as long as such
requirement to reimburse or return is triggered by action of the Committee or
the Board that is taken prior to a Change in Control.
10.    AMENDMENT AND TERMINATION OF THE PLAN
10.1    Amendment. Except as set forth in Section 10.3 below, the Committee in
its sole discretion may at any time amend the Plan in whole or in part.
10.2    Termination of the Plan.
(a)    Employer’s Right to Terminate. Except as set forth in Section 10.3 below,
the Committee may at any time terminate the Plan, if it determines in good faith
that the continuation of the Plan is not in the best interest of EarthLink and
its shareholders. No such termination of the Plan shall reduce any Distributions
already made.
(b)    Payments upon Termination of the Plan. Upon the termination of the Plan
under this Section, Awards for future Bonus Periods shall not be made. With
respect to the Bonus Period in which such termination takes place, the Employer
will pay to each Participant the Participant’s Bonus Award, if any, for such
Bonus Period, less any applicable withholdings, only to the extent the Committee
provides for any such payments on termination of the Plan (in which case all
such payments will be made no later than the 15th day of the third month
following the end of the Bonus Period that includes the effective date of
termination of the Plan).
10.3    Amendment or Termination after a Change in Control. Notwithstanding any
other provision of the Plan, the Committee may not amend or terminate the Plan
in whole or in part, or change eligibility for participation in the Plan, on or
after a Change in Control to the extent any such amendment or termination, or
change in eligibility for participation in the Plan, would adversely affect the
Participants’ rights hereunder or result in Bonus Awards not being paid
consistent with the terms of the Plan in effect prior to such amendment or
termination for the Bonus Period in which the amendment or termination of the
Plan takes place and any prior Bonus Period, and assuming for each Management
Participant a Discretionary Bonus of no less than the Participant’s Target
Potential Discretionary Bonus, or such greater or lesser percent if established
prior to the Change in Control, for any such Bonus Period.
11.    COMPLIANCE WITH SECTION 409A

12

--------------------------------------------------------------------------------




11.1    Tax Compliance. This Plan is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith. The Committee may at any time amend, suspend or
terminate this Plan, or any payments to be made hereunder, as necessary to be
exempt from Section 409A of the Code. Notwithstanding the preceding, no Employer
shall be liable to any Employee or any other person if the Internal Revenue
Service or any court or other authority having jurisdiction over such matter
determines for any reason that any Bonus Award or Distribution to be made under
this Plan is subject to taxes, penalties or interest as a result of failing to
comply with Section 409A of the Code. The Distributions under the Plan are
intended to satisfy the exemption from Section 409A of the Code for “short-term
deferrals.”
12.    CLAIMS PROCEDURES
12.1    Filing of Claim. If a Participant becomes entitled to a Bonus Award or a
Distribution has otherwise become payable, and the Participant has not received
the benefits to which the Participant believes he is entitled under such Bonus
Award or Distribution, then the Participant must submit a written claim for such
benefits to the Committee within ninety (90) days of the date the Bonus Award
would have become payable (assuming the Participant is entitled to the Bonus
Award) or the claim will be forever barred.
12.2    Appeal of Claim. If a claim of a Participant is wholly or partially
denied, the Participant or his duly authorized representative may appeal the
denial of the claim to the Committee. Such appeal must be made at any time
within thirty (30) days after the Participant receives written notice from the
Committee of the denial of the claim. In connection therewith, the Participant
or his duly authorized representative may request a review of the denied claim,
may review pertinent documents and may submit issues and comments in writing.
Upon receipt of an appeal, the Committee shall make a decision with respect to
the appeal and, not later than sixty (60) days after receipt of such request for
review, shall furnish the Participant with a decision on review in writing,
including the specific reasons for the decision, as well as specific references
to the pertinent provisions of the Plan upon which the decision is based.
Notwithstanding the foregoing, if the Committee has not rendered a decision on
appeal within sixty (60) days after receipt of such request for review, the
Participant’s appeal shall be deemed to have been denied upon the expiration of
the sixty (60)-day review period.
12.3    Final Authority. The Committee has discretionary and final authority
under the Plan to determine the validity of any claim. Accordingly, any decision
the Committee makes on the Participant’s appeal shall be final and binding on
all parties. If a Participant disagrees with the Committee’s final decision, the
Participant may bring suit, but only after the claim on appeal has been denied
or deemed denied. Any such lawsuit must be filed within ninety (90) days of the
Committee’s denial (or deemed denial) of the Participant’s claim or the claim
will be forever barred.
13.    COMPLIANCE WITH SECTION 162(M)
13.1    Section 162(m) Compliance. It is the intent of the Company that the Plan
and any Bonus Awards payable under the Plan to Participants who are or may
become persons whose compensation is subject to Section 162(m) of the Code and
that are intended to constitute qualified

13

--------------------------------------------------------------------------------




performance-based compensation satisfy any applicable requirements of Section
162(m) of the Code to qualify as qualified performance-based compensation. Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded or deemed to be amended to the extent necessary to
conform to such requirements. Bonus Awards may only become payable if the
applicable Corporate Performance Objectives are achieved. No Bonus Awards may
become payable if the applicable threshold levels of the Corporate Performance
Objectives are not achieved, and the Maximum Bonus Award that can become payable
to any Participant for any Bonus Period is based on the applicable levels of the
Corporate Performance Objectives that are achieved. Any Bonus Award that is
intended to constitute qualified performance-based compensation that is only
nominally or partially contingent on achieving the Corporate Performance
Objectives may not be awarded under the Plan. However, an Employer may pay a
bonus, or other types of compensation, inside or outside the Plan, which may or
may not be deductible. In no event, however, may any Management Participant be
entitled to a Bonus Award under the Plan under two arrangements, where payment
of the other bonus that is not intended to be qualified performance-based
compensation is contingent upon the failure to meet the Corporate Performance
Objectives upon which the Participant’s Bonus Award that is intended to
constitute qualified performance-based compensation is based. The provisions of
the Plan may be bifurcated by the Committee at any time, so that certain
provisions of the Plan required in order to satisfy the requirements of Section
162(m) of the Code are only applicable to Participants whose compensation is
subject to 162(m) of the Code.




 

14